DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 11/18/2020.
	Claims 1, 3-15 and 17 are pending in this action. Claims 1, 3, 8-11, 14-15 and 17 are currently amended. Claims 2 and 16 have been cancelled.
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to claims 1, 3-15 and 17 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



6.	Claim 1, 3-6, 8-15 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 2013/0169683 A1; hereinafter Perez) in view of Wang (US 2015/0077312 A1).

Regarding claim 1, Perez discloses a system (Fig. 1B, par [0037]) comprising
an optical head mounted display unit (a see-through head-mounted display 150) configured to be registered or calibrated in relationship to at least one of a user's head, face, eye or pupil (par [0044] [0045], the inter-pupillary distance (IPD) typically refers to the horizontal distance between the user's pupils. The technology provides that the IPD may include a vertical or height dimension; the IPD data set may include results of any personal calibration used for eyetracking such as estimating corneal radius, visual axis offset from optical axis);
a computer processor (processor 26, par [0039]) configured for measuring movement of the optical head mount display unit in relationship to the at least one of the user's head, face, eye or pupil (par [0044] [0063] [0099], detect movement of the display device in the depth direction with respect to the head may also introduce misalignment between the optical axis of the display optical system 14 and its respective pupil); and

Perez does not teach:
wherein the optical head mounted display comprises at least one mirror, wherein the at least one mirror is configured to be deformable;
wherein the at least one deformable mirror is configured for adjustment of at least one radius of the deformable mirror responsive to the movement of the optical head mounted display unit in relationship to the at least one of the user’s head, face, eye or pupil, and
wherein the adjustment of the at least one radius is configured to maintain the display of the virtual data centered over the at least one pupil or eve for viewing virtual data and live data with the optical head mounted display unit.

Wang (Figs. 2, 3A) teaches:
wherein the optical head mounted display (par [0002], HMD) comprises at least one mirror (par [0020] [0022], deformable mirror  210), wherein the at least one mirror is configured to be deformable (par [0020] [0022], deformable mirror 210);
wherein the at least one deformable mirror is configured for adjustment of at least one radius of the deformable mirror responsive to the movement of the optical head mounted display unit in relationship to the at least one of the user’s head, face, eye or pupil ([0022] discloses that “the deformable mirror is adjusting one or more localized slope regions within the deformable mirror and [0026] disclose that “dynamic adjustments can be used to implement a dynamic virtual zoom or track eye movements to improve a field of view and/or eyebox of a HMD. Thus, it is clear that adjustment of at least one radius of the deformable mirror 210 responsive to the movement of the optical head mounted display unit in relationship to the at least one of the user’s head, face, eye or pupil), and
wherein the adjustment of the at least one radius is configured to maintain the display of the virtual data centered over the at least one pupil or eye ([0024] discloses that “focal point f1 of deformable mirror may be dynamically adjusted or moved by actuator system 215…By placing f1 equal to or inside of f2, image 225 is virtually displaced back from eye 120 making it possible for a human eye to bring image 225 into focus in a near-to-eye HMD configuration”) for viewing virtual data (par [0017] [0024] virtual image 225) and live data (par [0041], real world image) with the optical head mounted display unit.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Perez with Wang to teach wherein the optical head mounted display comprises at least one mirror, wherein the at least one mirror is configured to be deformable; wherein the at least one deformable mirror is configured for adjustment of at least one radius of the deformable mirror responsive to the movement of the optical head mounted display unit in relationship to the at least one of the user’s head, face, eye or pupil, and wherein the adjustment of the at least one radius is configured to maintain the display of the virtual data centered over the at least one pupil or eve for viewing virtual data and live data with the optical head mounted display unit. The suggestion/motivation would have been to improve the field of view and/or eye box (see [0019] and [0026] of Wang).

comprises a left display and a right display and wherein the left display is maintained substantially centered over the left eye of the user and the right display is maintained substantially centered over the right eye of the user (Fig. 6B, step 616, par [0046] [0073] [0114] [0132], the one or more processors determine whether each pupil is aligned with the respective optical axis based on the pupil position in the image format, e.g. image frame, in accordance with an alignment criteria. In the case in which the detection area 139 is centered on the optical axis 142, the one or more processors determine whether the pupil position is centered in the image format, e.g. centered in the image frame, in accordance with an alignment criteria. The pupil position may be determined in horizontal and vertical directions for each eye with respect to the optical axis; the display device including a right eye display system and a left eye display system).

Regarding claim 4, Perez and Wang disclose the system of claim 1. Perez further teaches wherein the optical head mounted display unit displays a left display and a right display and wherein the left display is maintained substantially centered over the left pupil of the user and the right display is maintained substantially centered over the right pupil of the user (Fig. 6B, step 616, par [0046] [0073] [0114] [0132], the one or more processors determine whether each pupil is aligned with the respective optical axis based on the pupil position in the image format, e.g. image frame, in accordance with an alignment criteria. In the case in which the detection area 139 is centered on the optical axis 142, the one or more processors determine whether the pupil position is centered in the image format, e.g. centered in the image frame, in accordance with an alignment criteria. The pupil position may be determined in horizontal and vertical directions for each eye with respect to the optical axis; the display device including a right eye display system and a left eye display system).

Regarding claim 5, Perez and Wang disclose the system of claim 1. Perez further teaches wherein the optical head mounted display is a see-through optical head mounted display (par [0041], Augmented reality service 90 may provide any of a number of services utilizing the see through head mounted display device 150. Examples of such services include an event-based, real-time information service).

Regarding claim 6, Perez and Wang disclose the system of claim 1.  Perez further teaches wherein the optical head mounted display is a non-see through or a virtual reality optical head mounted display (par [0041], Augmented reality service 90 may provide any of a number of services utilizing the see through head mounted display device 150. Examples of such services include an event-based, real-time information service).  The limitation non-see through is not considered as an alternative limitation.

Regarding claim 8, Perez and Wang disclose the system of claim 1. 
adjustment of the at least one radius is configured to move, correct a distortion, or combination thereof the display of the virtual data. 
 Wang teaches wherein the adjustment of the at least one radius is configured to move, correct a distortion, or combination thereof the display of the virtual data (see [0038] and analysis claim 1 above).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Perez with Wang to teach wherein the adjustment of the at least one radius is configured to move, correct a distortion, or combination thereof the display of the virtual data. The suggestion/motivation would have been to improve the field of view and/or eye box.

Regarding claim 9, Perez and Wang disclose the system of claim 8. 
Perez does not teach wherein the moving, correcting a distortion, or combination thereof is along at least one of an x-axis, y-axis or z-axis or combinations thereof.
Wang teaches wherein the moving, correcting a distortion, or combination thereof is along at least one of an x-axis, y-axis or z-axis or combinations thereof (par [0022], actuator system 215 is further capable of dynamically changing a global orientation of deformable mirror 210 about one or two rotational axes or even one or two translational axes).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Perez with Wang to teach wherein the moving, correcting a distortion, or combination thereof is along at least one of an x-

Regarding claim 10, Perez and Wang disclose the system of claim 8. 
Perez does not teach wherein the moving is in at least an axial plane, a sagittal plane, a coronal plane, an oblique plane or combinations thereof.  
Wang teaches the moving is in at least an axial plane, a sagittal plane, a coronal plane, an oblique plane or combinations thereof (par [0022-0024]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Perez with Wang to teach the moving is in at least an axial plane, a sagittal plane, a coronal plane, an oblique plane or combinations thereof. The suggestion/motivation would have been to improve the field of view and/or eye box.

Regarding claim 11, Perez and Wang disclose the system of claim 8.  
Perez does not teach wherein the correcting a distortion is in at least an axial plane, a sagittal plane, a coronal plane, or combinations thereof.
Wang teaches wherein the correcting a distortion is in at least an axial plane, a sagittal plane, a coronal plane, or combinations thereof (par [0022-0024] [0038]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Perez with Wang to teach wherein the correcting a distortion is in at least an axial plane, a sagittal plane, a coronal plane, 

Regarding claim 12, Perez and Wang disclose the system of claim 1. 
Perez further teaches wherein the display of the optical head mounted display unit includes at least one of a physical display or physical display elements, a projection or an image generated by the physical display or physical display elements, a focus plane or a projection plane of virtual data, an individual display element, a mirror, a holographic optical element, a waveguide, a grating, a diffraction grating, a prism, a lens, a reflector, a combiner or a light guide (par [0091] discloses a display optical system 14 including a see-through lens 116, 118).

Regarding claim 13, Perez and Wang disclose the system of claim 1. Perez further teaches wherein the display is maintained in a substantially parallel plane relative to the frontal plane of the face of the user (Fig. 8A-C and 10A-10D show the optical display 14 in parallel relative to the frontal plane of the face of the user.

Regarding claim 14, Perez and Wang disclose the system of claim 1. 
Perez does not teach the system further comprising at least one of a mechanical, electric, electromagnetic, magnetic, ultrasonic actuator or a combination thereof configured to adjust the at least one radius of the deformable mirror.
the system further comprising at least one of a mechanical, electric, electromagnetic, magnetic, ultrasonic actuator or a combination thereof configured to adjust the at least one radius of the deformable mirror (par [0024]). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Perez with Wang to teach the system further comprising at least one of a mechanical, electric, electromagnetic, magnetic, ultrasonic actuator or a combination thereof configured to adjust the at least one radius of the deformable mirror. The suggestion/motivation would have been to improve the field of view and/or eye box.

Regarding claim 15, Perez and Wang disclose the system of claim 1. 
Perez does not teach wherein the adjustment is intermittent or continuous.
Wang teaches wherein the adjustment is intermittent or continuous (par [0026]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Perez with Wang to teach wherein the adjustment is intermittent or continuous. The suggestion/motivation would have been to improve the field of view and/or eye box.

Regarding claim 17, this claim is a method claim of claim 1. Therefore, it is analyzed as claim 1.


7 is rejected under 35 U.S.C. 103 as being unpatentable over Perez  in view of Wang and further in view of Perez et al. (US 2013/0293468A1; hereinafter Perez’468).

Regarding claim 7, Perez and Wang disclose the system of claim 6. Perez further teaches one or more camera (113) for displaying live data (video and still image in physical environment; see [0101]). 
Perez and Wang do not teach non-see through virtual reality optical head mounted display.  In same field of endeavor (providing augmented reality images), Perez’ 468 further teaches further comprising one or more cameras for displaying live data of a target area of activity by the non-see through virtual reality optical head mounted display (par [0042] [0076]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Perez and Wang with Perez’468 to teach further comprising one or more cameras for displaying live data of a target area of activity by the non-see through virtual reality optical head mounted display. The suggestion/motivation would have been to provide a user of the non-see though head mounted display hardware see the same relative view of the shared environment and virtual objects that the see though head mounted display wearers have (see [0042] of Perez’468).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGAN T. PHAM-LU/
 Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691